Co Oo NY DO HR WO NO

MO NO HNO N YN HN N YN DN eR RRR RE RE le
oOo DT OTN OH SP WD NO HH ODOOOllLlUlCOCOWmUA SUNOCO RON NH

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
# OK
X20 MEDIA, INC., Case No. 2:18-cv-1645-JCM-CWH
Plaintiff, ORDER

Vv.
XENTIANT TECHNOLOGIES, et al.,

Defendants.

 

 

Presently before the court is the matter of X20 Media, Inc. v. Xentiant Technologies et al,
case no. 2:18-cv-01645-JCM-CWH.

On July 3, 2019, the court granted the parties’ stipulation to stay these proceedings in
light of the parties’ settlement, which resolves all claims in this matter. (ECF No. 54).
Thereafter, Magistrate Judge Hoffman entered an order instructing the parties to file a stipulated
dismissal or joint status report no later than August 10, 2019. (ECF No. 55).

In light of the settlement reached in this action, the court will deny the pending motions
to dismiss in this matter (ECF Nos. 17, 26, 33, 38) without prejudice to the parties’ ability to
renew the motions should the settlement not materialize.

Accordingly,

IT IS SO ORDERED.

DATED: July 23, 2019

 

 
